Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2020

                                      No. 04-20-00023-CV

                                      Robert THOMPSON,
                                           Appellant

                                                v.

                                         Robert NIETO,
                                            Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV08856
                          Honorable J Frank Davis, Judge Presiding


                                         ORDER

        On March 27, 2020, the trial court clerk filed a notification of late record stating the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court